Citation Nr: 0720649	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-32 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder, to include degenerative disc disease.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
renal cancer.  

3.  Entitlement to service connection for a low back 
disorder, to include degenerative disc disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1967 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).  

In January 2007, the veteran appeared at a videoconference 
hearing before the undersigned.  

The reopened claim for service connection for a low back 
disorder, and the question of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for renal carcinoma, is remanded to the RO via the 
Appeals Management Center (AMC).  The veteran will be advised 
if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder 
in March 1978, November 1998, May and August 2000 rating 
determinations.  The veteran was notified of these decisions 
and did not appeal. Thus, the decisions became final.

2.  Evidence received since the denials of service connection 
for a low back disorder in August 2000 raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2000 rating decisions denying service 
connection for a low back disorder are final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Evidence received since the August 2000 determination is 
new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

As to the issue of whether new and material evidence has been 
received for service connection for a back disorder, to 
include degenerative disc disease, the VCAA is not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"); 
see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision on the issue decided in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.


New and Material-Service Connection

Unless a notice of disagreement is received within one year 
of notice of a rating decision, the decision becomes final.  
38 U.S.C.A. § 7105(c).  Final decisions will be reopened if 
new and material evidence is received.  38 U.S.C.A. § 5108.

For purposes of this appeal new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, related to 
an unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within the presumptive 
time period.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Low Back

The RO denied service connection a low back disorder in March 
1978, without providing a specific reason for the decision.  
It did note that service medical records showed the veteran 
was seen in August 1967 with a complaint of back pain, when 
an examination was negative, and the impression was low back 
muscle strain.  There were no further reports referable to 
the back until December 1977, when the veteran reported a 
three day history of back pain after moving a piece of 
furniture.  The RO apparently denied the claim due to the 
absence of evidence linking a current back disability to 
service.

The April 1998, May 2000, and August 2000 rating decisions 
denied the veteran's claim on the basis that new and material 
evidence had not been received.  

The veteran was notified of all of these decisions but did 
not submit a notice of disagreement.  Thus, they became 
final.

In the May 2000 rating determination, the RO observed that a 
September 1999 letter from L. Pelici, M.D., indicated that 
that the veteran had disc protrusions and herniations in the 
lumbar spine.  The RO noted that Dr. Pelici stated that the 
veteran had sustained a trauma to his back in service.  The 
RO observed that this was based on a history provided by the 
veteran.  The RO indicated that Dr. Pelici reported the 
trauma could have led to the development of the current 
condition.  The RO also noted that treatment records had been 
received from the Wilkes-Barre VAMC noting a history of a 
back condition.  

In denying service connection, the RO indicated that the 
cited evidence was new but not material since it failed to 
show that the condition was incurred in or aggravated by 
service.  Therefore, the claim could not be reopened.  

In August 2000, the veteran forwarded a February 2000 follow-
up treatment note from V. Nakkache, M.D., which noted that 
the veteran's back pain was much better than before but that 
the veteran complained of more severe pain from his crotch 
down to both legs in the anterolateral aspect of them.  He 
noted that this was certainly not typical of lumbar 
radiculopathy.  He stated that the veteran had been advised 
that as his spinal condition was a result of an old injury 
plus degenerative changes, it would take a long time to 
improve, if at all.  Dr. Nakkache also noted that the 
possibility of the veteran's pain being nonspine related was 
also high.  

In denying service connection in its August 2000 rating 
determination, the RO noted that the cited medical report 
which indicated that the veteran had recently had surgery.  
The RO further noted that the report stated that the 
veteran's pain was not typical for lumbar radiculopathy and 
might not be spine related.  The RO observed that the report 
indicated that the veteran had been advised that his current 
spine condition was as a result of an old injury and 
degenerative changes.  

In determining whether new and material evidence has been 
submitted, the Board looks to the last final denial on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence received subsequent to the August 2000 rating 
determinations, includes numerous treatment records showing 
the existence of a low back disorder, Social Security records 
and treatment records associated with the veteran's claim for 
Social Security disability benefits, and the testimony of the 
veteran at his January 2007 videoconference.  

The Social Security and treatment records received in 
conjunction with the veteran's request to reopen demonstrate 
continuing back problems, including diagnoses of degenerative 
disc disease.  

At his January 2007 hearing, the veteran testified that 
during training in hand to hand combat, he was laying on his 
stomach when the drill instructor ordered another soldier to 
kill him.  The other soldier came down on the veteran's lower 
back with the pugil stick.  The veteran stated that he went 
to sick bay and was given the diagnosis of back strain.  He 
testified that he had had problems with his back in service 
but reported that he never went to sick bay again.  He also 
testified that he was plagued by back problems after getting 
out of service and that he first sought treatment for his 
back in the early 1970's.  He stated that he had had symptoms 
related to his back ever since his in-service injury.  He 
also said that the records from the individuals who had 
treated him in the 1970's were probably not available.  

The veteran's testimony as to a continuity of back symptoms 
beginning in service relates to the previously unestablished 
element of a link between the current disability and service.  
38 C.F.R. § .156(a). Because new and material evidence has 
been received, the claim for service connection for a low 
back disorder, to include degenerative disc disease, is 
reopened.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a low back disorder.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran has provided competent testimony as to current 
low back symptoms and a continuity of symptomatology between 
the current disability and service.  His testimony is 
sufficient to trigger VA's duty to provide an examination.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  An 
examination is needed to determine whether the veteran has a 
current back disability is related to service.

The RO denied service connection for renal cancer in April 
1994, a February 1999 rating determinations.  The veteran was 
notified of these decisions but did not appeal. VCAA notice 
in a new and material evidence claim (1) must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet App. 1 
(2006).   The veteran has not received the VCAA notice 
required by the Kent decision.

Accordingly, this case is REMANDED for the following:

1.  With regard to the claim for service 
connection for renal cancer, provide the 
veteran with Kent compliant VCAA notice 
of element or elements of service 
connection that were found to be absent 
when his claim was previously denied.

2.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of any current low back disorder, to 
include degenerative disc disease.  All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.

The examiner should answer the following 
question: Is it at least as likely as not 
(50 percent probability or greater) that 
any current low back disorder, including 
degenerative disc disease, is related to 
the veteran's period of active service?  
The examiner should provide a rationale 
for the opinion.

The examiner is advised that the veteran 
is legally competent to report in-service 
injuries and symptomatology, such as 
pain, that would be observable by a lay 
person.

3.  If the claims are not fully granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


